Regarding the 35 USC 112 rejection, Applicant contends that, allegedly, 
"A reasonable interpretation of the statement of “the mixture ... in the specification is that the mixture binds to the fuse element 120, terminal assemblies 104, 106, and the housing 102, and the medium or mechanism that binds the mixture to the fuse element 120, terminal assemblies 104, 106, and the housing 102 is the sodium silicate binder. That is, the medium or mechanism of binding the mixture to the housing is the sodium silicate binder, not the fuse element 120 and terminal assemblies 104, 106. In other words, the mixture binds to the housing through the sodium silicate binder, not through the fuse element 120 and terminal assemblies 104, 106".

The Office respectfully disagrees. While the binder binds the mixture to the housing (102) directly, it also binds said mixture to said housing (102) indirectly via said fuse element (120) and terminal assemblies (104, 106). The electrical fuse as recited in the independent apparatus claim 1 is an assembled integral mechanically interconnected structure with all mechanical interconnections being present. Accordingly, since said binder binds said mixture to said fuse element (120) and terminal assemblies (104, 106), wherein said fuse element (120) and terminal assemblies (104, 106) are mechanically coupled to said housing (102), it can be said that said binder also binds said mixture to the housing (102)  indirectly via said fuse element (120) and terminal assemblies (104, 106).
Claim 1 recites that “a mixture of the filler material and the reinforcing element mechanically binding to the housing only through the sodium silicate binder” (emphasis added). 
However, the claim does not recite that “a mixture of the filler material and the reinforcing element mechanically binding directly to the housing only through the sodium silicate binder”. Claim 1 is broader than argued. 
In view of the above, the 35 USC 112 rejection stands.

“The Office does not provide explanations or extrinsic evidence for the fasteners 4a-4c in Salzer being structurally supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix to limit cracking of the stone sand matrix. The Office’s assertion that because Douglass teaches benefits of combining sand with sodium silicate binder the fasters 4a-4c will act in the same manner as that recited in the present claims is neither grounded in the teachings of the prior art, nor grounded in scientific reasoning or supported by any extrinsic evidence as required by law. Instead the conclusion stated is an impermissible attempt to bootstrap a perceived similarity to reject novel subject matter that is nowhere described or suggested in the Salzer and Douglass disclosures. The Office attempts to fill in an evidentiary gap in the Salzer and Douglass references with self-professed “extrinsic” evidence that (1) is not actually extrinsic at all, and (2) does not support the proposition stated.
The burden on the Office is to show the prior art structure possesses “the reinforcing element structurally supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix to limit cracking of the stone sand matrix.” The Office states “the additional benefit will be improved rigidity and mechanical reinforcement of the fuse (Douglass, par. [0064]), which would inherently result in said at least one reinforcing structure limiting cracking of said filler.” Office Action, at 7. It is unclear what the Office refers to with the term of “at least one reinforcing structure.” If the Office intends “a reinforcing structure” to mean a reinforcing element, Douglass does not describe a reinforcing element and a conclusion that it would inherently result in the at least one reinforcing structure limiting cracking of said filler would not have been derived from Douglass. The cited portion of [0064], as well as [0050]-[0053], describe the benefits of sodium silicate and a mixture of the sodium silicate with the sand, not that of a reinforcing element. The function of a reinforcing element limiting cracking would be a conjecture by the Office, instead of evidence from the prior art. As set forth above, the mere possibility that the result may occur or be present in the Douglass fuse is not sufficient to establish the inherency of that result or characteristic. If the Office intends “a reinforcing 
structure” to mean the mixture of the filler material and the reinforcing element, that interpretation  is unreasonable because the claim recites “the reinforcing element structurally” supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix to limit cracking of the stone sand matrix”.
Accordingly, a prima facie case of obviousness has not been established against claim 1” emphasis added).

The Office disagrees with the aforementioned Applicant’s conclusions, and specifically, with the allegation that “combining sand with sodium silicate binder the fasters 4a-4c will act in the same manner as that recited in the present claims is neither grounded in the teachings of the prior art, nor grounded in scientific reasoning or supported by any extrinsic evidence as required by law”. The rejection states: “it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the 
Contrary to the Applicant’s conclusion, the Office’s assertion that because Douglass teaches benefits of combining sand with sodium silicate binder the fasteners 4a-4c will act in the same manner as that recited in the present claims is grounded in the teachings of the prior and grounded in scientific reasoning and supported by any extrinsic evidence. There are basic laws of physics exist (on a high school level) that would inform a person of the ordinary skill that if the fasteners 4a-4c are enveloped by a hardened stone sand matrix, then they will be inherently  “structurally supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix”, as claimed. In another words, said fasteners 4a-4c would act similarly to the steel rebars that are structurally supporting the stone sand matrix of a concrete and increasing the tensile strength of said concrete, wherein said steel rebars would also inherently prevent said concrete from cracking. These are the basic laws of physics and also a common sense. Further, the Office would like to reiterate that the improved rigidity and mechanical reinforcement of the fuse taught by Douglass (par. [0064]) would inherently result in the at least one reinforcing structure limiting reduces mechanical stress and strain to mitigate load current cycling fatigue that may otherwise result. The sodium silicate mechanically binds the sand to the fuse element, terminal and housing increasing the thermal conduction between these materials. Less heat is generated in the weak spots and the onset of mechanical strain is accordingly retarded”. 
Further, the Office would like to remind Applicant that KSR forecloses the argument that a specific teaching is required for a finding of obviousness. See KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.  The United States Supreme Court further commented that obviousness can be found using alternative analyses, those of common sense and of “obvious to try”. The United States Supreme Court said: “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id at 1742. And “The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. . . . In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” Id.” (emphasis added).
It appears that the aforementioned Applicant’s arguments are an example of the aforementioned “constricted analysis” the KSR has foreclosed upon. Also, in line with the aforementioned KSR’s conclusions are the preceding legal precedents exist, e.g., “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom” (emphasis added). See In re Preda, 401 F.2d 825, 826, 159 not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Accordingly, in view of the above, the Office would like to reiterate that it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the approach of Douglass by mixing the sand in Salzer with the sodium silicate, as taught by Douglass, so the filler material would comprise sodium silicate binder and sand and hardens into a stone sand matrix, wherein a reinforcing element suspended entirely within the stone sand matrix, a mixture of the filler material and the reinforcing element mechanically binding to the housing through the sodium silicate binder, the reinforcing element structurally supporting the stone sand matrix and increasing a tensile strength of the stone sand matrix, as claimed, for the benefits of improved thermal conduction and heat dissipation within a fuse and of size reduction (Douglass, par. [0050] - [0053]). Also, the additional benefit will be improved rigidity and mechanical reinforcement of the fuse (Douglass, par. KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007)”.
Also, even if to assume, arguendo, that the proposed combination will not result in the reduction of cracking (which it inherently will), then the improved thermal conduction and heat dissipation within a fuse and of size reduction clearly taught by Douglass (par. [0050] - [0053]), would be a sufficient motivation to combine the references and would establish proper prima facie case of obviousness. 
The Office would like to remind Applicant that it is well settled that a patent cannot be granted for an Applicant's discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. It has been held that “the mere fact that the references relied on by the Patent and Trademark Office fail to evince an appreciation of the problem identified and solved by applicant is not, standing alone, conclusive evidence of the nonobviousness of the claimed subject matter.  The references may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (emphasis added). See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). “It is not In re Dillon 919 F.2d at 693, 16 USPQ2d at 1901. 
Accordingly, in view of the above and contrary to the Applicant’s position, the prima facie case of obviousness has been clearly and correctly established.
Furthermore, the Office would like to reiterate that the claim language (“to limit cracking of the filler material caused by at least one of manufacturing imperfections, impact, and vibration of the electrical fuse in an electric vehicle and thereby to increase reliability of the fuse”) recites intended use and attempts to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result. Therefore, the aforementioned functional recitations have no actual limiting effect on the scopes of the apparatus claim 1. It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987). It has also been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See In re Hutchison, 69 USPQ 138. Applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use (i.e., as in the instant case), then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In the instant case, the structure of 
Furthermore, regarding obviousness rejection (Douglass-Wycklendt combination), Applicant contends that, allegedly, 
“a person skilled in the art would not have been motivated to combine Douglass with Wycklendt to arrive at claim 1. The Office asserts that “whether the ‘stone sand matrix would be cracked from the release of gas by the vaporizable material 19’ upon opening of the fuse would be of no concern to a person of the ordinary skill, since the fuse ceases its intended functionality after the opening.” Office Action, at 14. This assertion cannot be sustained.

A fuse does not cease its functionality after the fuse element opens because arc may occur and the circuit may not be interrupted due to the electrical conductivity of arc. Further, arc energy would result in damage to adjacent electrical components. Indeed, a fuse’s functionalities are to interrupt a circuit and contain arc energy. Whether the stone sand matrix would be cracked during opening would be a concern to a person of skilled in the fuse art because cracking of the stone sand matrix can result in the stone sand matrix failing to properly extinguish the arcing. Present Application, [0016]. Before the circuit is interrupted with arc contained, the vaporizing material 19 in Wycklendt would have started vaporizing due to arc energy and cause the cracking of the stone sand matrix, resulting in failing to contain the arc. Therefore, a person would not have been motivated to combine Douglass with Wycklendt to arrive at claim 1”.


The aforementioned arguments are not persuasive and are not commensurate with the claimed subject matter, since current claims recite the fuse structure before the opening of the fuse by specifically stating: “to limit cracking of the stone sand matrix caused by at least one of manufacturing imperfections, impact, and vibration, of the electrical fuse in an electric vehicle” (claim 1). The benefits of the “reinforcing element” of the present invention as claimed are demonstrated before the opening of the fuse by increasing reliability of the fuse and preventing premature opening thereof. The claims do not recite, e.g., “to limit cracking of the stone sand matrix caused by at least one of manufacturing imperfections, impact, and vibration, of the electrical fuse in an electric vehicle, thus limiting arcing upon opening of the fuse” or “to limit arcing upon opening of the fuse by limiting cracking of the stone sand matrix caused by at least one of manufacturing imperfections, impact, and vibration, of the electrical fuse in an electric vehicle”, etc. Again, claims are broader than argued, and contrary to the Applicant’s position, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided the reinforcing element suspended entirely within the filler material without being fastened to the housing in the fuse of Douglass for the benefits of increased arc quenching due to increased average arc gradient (Wycklendt, col. 2, 11. 46-58). Also, since the filler of Douglass comprises sodium silicate binder and sand (par. [0050] - [0053] and [0064]), the hardened filler of the Douglass-Wycklendt combination would inherently provide the structural support to limit cracking of the filler material (par, [0064], the improved rigidity and mechanical reinforcement would inherently result in the limiting cracking of said filler) caused by at least one of manufacturing imperfects, impact, and vibration of the electrical fuse in an electric vehicle and thereby to increase reliability of the electrical fuse. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
In view of the above the rejection is hereby maintained.

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835